Filed 5/26/21 In re L.C. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re L.C., a Person Coming Under the
 Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E076370

          Plaintiff and Respondent,                                      (Super.Ct.No. J259666)

 v.                                                                      OPINION

 C.C.,

          Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Annemarie G.

Pace, Judge. Affirmed.

         Christine E. Johnson, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Michelle D. Blakemore, County Counsel, and Svetlana Kauper, Deputy County

Counsel, for Plaintiff and Respondent.



                                                             1
       C.C. (Mother) appeals the juvenile court’s order terminating her parental rights as

to her son L.C.-W. (L.) and freeing him for adoption. Mother argues the court erred in

failing to apply the beneficial relationship exception to adoption.1 We conclude the

juvenile court did not err and affirm the order terminating Mother’s parental rights.

                     FACTUAL AND PROCEDURAL HISTORY

       A.     INITIAL DETENTION AND PETITION

       L. was born in September 2013 with DiGeorge syndrome (DGS), tetralogy of

Fallot, and absent pulmonary artery valve with congenital heart defects. DGS is a

condition associated with abnormal fetal development, an irregular 22nd chromosome,

learning disabilities and delays, psychiatric issues, hearing deficits, and heart defects. His

conditions required multiple medical appointments and procedures, including open heart

surgery. Mother severely medically neglected L., and repeatedly failed to follow through

with his medical appointments, including his open heart surgery. As a result, the San

Bernardino County Children and Family Services (CFS) detained L. on Apri1 2, 2015,

and placed him in a medically fragile foster care facility.

       On April 6, 2015, CFS filed a Welfare and Institutions Code2 section 300 petition

on behalf of L. pursuant to section 300, subdivision (b) (failure to protect). The juvenile

court formally detained L. at the detention hearing the following day and maintained him


       1B.W. (Father) is not a party to this appeal. In addition, this appeal does not
involve Mother’s son E.C.-P. (E.), born in March 2015.

       2 All future statutory references are to the Welfare and Institutions Code unless
otherwise stated.

                                              2
in his medically fragile foster home. Mother was provided with supervised visits once a

week for one hour.

        At the June 9, 2015 hearing, Mother admitted the allegations as amended in

mediation, and consented to the terms of her case plan, which required her to attend

therapy, a parenting class, and L.’s medical appointments. The court sustained L.’s

petition as amended, declared him a dependent of the court, and removed him from

parental custody. As to visitation, the court increased Mother’s supervised visits to twice

a week for one hour.

        By October 2015, L. had improved considerably and did not require intensive

supervision. His medically fragile care facility reported that L. was ready for discharge.

The facility reported that Mother had attended all L.’s medical appointments and received

instructions on caring for L. Mother had also regularly visited L. and provided him with

appropriate care. Medical staff at the facility believed Mother was capable of providing

needed care to the child. Mother also completed her parenting education classes, and it

appeared she benefited from services. CFS thus requested L. be returned to Mother’s

care.

        On October 29, 2015, the court approved L.’s return to Mother’s care upon his

discharge from the medical facility under family maintenance services.

        B.    SUBSEQUENT DETENTION AND PETITION

        On approximately December 28, 2015, while in Mother’s care, L. sustained a head

injury, later identified as subdural hematoma, and was rushed to Loma Linda University



                                             3
Medical Center (LLUMC) for treatment. An investigation revealed L.’s injury was

highly suspicious for non-accidental trauma and inconsistent with the story provided by

Mother. As a result, on January 5, 2016, a petition under sections 342 (subsequent) and

387 (supplemental) was filed on behalf of L. pursuant to section 300, subdivisions (a)

(serious physical harm), (b) (failure to protect), (e) (severe physical abuse (child under

five)), and (s) (supplemental petition for more restrictive placement).

       CFS recommended the juvenile court sustain the petition, bypass reunification

services to Mother, and set a section 366.26 hearing. Mother gave varying accounts of

L.’s injuries and declined law enforcement’s requests to submit to polygraph tests. L.

had no bruising or contusion to support Mother’s explanation of how L. had sustained his

injury. CFS was concerned L. sustained a subdural hematoma and bilateral retinal

hemorrhages. Retinal hemorrhages are typically associated with shaken baby syndrome.

When Mother visited L. at the hospital, staff observed Mother to be “ ‘rough’ ” with L.

Mother was also described as “ ‘loud’ ” and delayed L.’s breakfast feeding until

11:00 a.m.

       Following his discharge from the hospital on January 7, 2016, L. was placed back

in the medically fragile foster care facility and had to wear an orthotic helmet to avoid

further head injuries. L. had exhibited some developmental delays, such as not being

verbal at the age of two, using signs to get attention, and being below the standard range

in his age group for growth and weight.




                                              4
        By March 2016, following further investigation and consultation with medical

professionals, the forensic pediatrician continued to believe the large subdural hematoma

and retinal hemorrhages were non-accidental, inflicted injuries. The doctor opined

Mother’s description of a short fall off the bed was inconsistent with L.’s injuries and

believed L. suffered from shaken baby syndrome. Based on the forensic evidence, CFS

continued to recommend Mother’s services be bypassed and a section 366.26 hearing be

set. CFS was also concerned about Mother’s demeanor during supervised visits with L.

Staff at L.’s foster care facility reported that Mother was rude and cussed at staff. Staff

were also concerned about Mother and the maternal grandmother’s aggressive demeanor

at visits.

        The contested jurisdictional/dispositional hearing was held on June 14, 16, and 21,

2016. The court admitted into evidence multiple CFS reports and attachments without

objection by any party. In relevant part, Mother testified that she had “a mutual bond”

with L. and was “ecstatic” when L. had been returned to her care. L.’s nurse from his

medical facility testified that Mother was “verbally stern” with L. and disrespectful to

staff. The nurse, however, had never seen Mother be inappropriate or abusive to L.

during her visits. She also observed L.’s sad reactions when Mother would leave visits.

She explained L. “would cry, go to the window, [and] hit the window [with his hands].”

        On June 21, 2016, the juvenile court found some of the allegations in the petition

true and declared L. a dependent of the court. The court formally removed L. from

parental custody, denied the parents reunification services pursuant to section 361.5,



                                              5
subdivisions (b)(5) and (6), and set a section 366.26 hearing. Mother was provided with

supervised visits.

       On October 19, 2016, CFS recommended to continue the matter for 90 days in

order to match L. with an adoptive family. L. had another heart surgery scheduled and

remained at the medical facility, but overall, his health had improved. Mother continued

to visit L. weekly at the foster care facility, but struggled with boundaries. Despite being

informed she could not be present at L.’s doctor appointments due to inappropriate

behavior, Mother tried to convince staff to allow her to be present at L.’s medical

appointments. The social worker recommended reducing the visits to once a month with

authority to suspend the visits if Mother missed more than two visits or failed to comply

with the visitation rules. The court ultimately conditioned Mother’s visits on a

confirmation call 24 hours in advance.

       C.     PERMANENT PLAN

       By January 17, 2017, CFS recommended maintaining L. in a permanent plan

living arrangement (PPLA) until an adoptive home could be identified for him. L.

continued to reside at the medical facility and continued to developmentally improve,

albeit he still exhibited some delays. L. was also awaiting a cardiac procedure. CFS

maintained L. could be placed in a concurrent adoptive home following his heart surgery.

       By June 8, 2017, L. had been approved to transition from the medically fragile

facility to a special needs foster home. L., however, was still considered medically

fragile, attended services at the Inland Regional Center (IRC), and received speech



                                             6
therapy. L. underwent an angioplasty surgery in February 2017 and was awaiting

placement of a heart catheter. CFS was looking for a concurrent home for L. through the

California Kids Connection program. CFS continued to recommend PPLA for L.

       On July 17, 2017, Mother filed a section 388 petition seeking reunification

services based on purported new evidence which identified the person who had actually

caused L.’s injuries in December 2015. Following a contested section 388 hearing, the

court denied the petition.

       On September 13, 2017, L. was placed in a special needs foster home with

Mr. and Mrs. M. L.’s developmental characteristics were consistent with autism

spectrum disorder and his “ ‘level of functioning [was] in the mild mental retarded

range.’ ” L.’s verbal skills were consistent with a “severe speech disorder.” However,

Mr. and Mrs. M. were excellent advocates of L.’s needs. L. preferred to be alone and

liked to be near Mrs. M.

       On July 17, 2018, CFS recommended establishing a permanent plan of legal

guardianship for L. with Mr. and Mrs. M. The caregivers desired to provide permanency

for L. and continued to meet his daily needs and long-term educational goals. The

caregivers wanted L. “to keep up and learn as much as he can to be successful.” CFS

noted that L. had exhibited “great progress . . . in the six months he [had] been at [his

preschool].”

       Mother continued to visit L. on a weekly basis with occasional absences. On

March 27, 2018, the maternal grandmother had attended the visit with Mother and



                                              7
complained that L. called Mrs. M. “ ‘mom.’ ” The social worker believed this showed

L.’s attachment to his caregiver. Overall, Mother’s visits with L. went well and were

described as appropriate. During the visits, Mother played with toy cars, colored books,

or made paper planes with L. The visitation monitor reported that “[t]he [m]inor

transitioned well from bio to foster parent.”

       By November 14, 2018, CFS recommended to maintain L. with Mr. and Mrs. M.

under legal guardianship. Although L. was developmentally delayed, he was friendly and

polite. In addition, his language skills were improving, and he spoke in two- to three-

word sentences. The caregivers continued to advocate for L.’s special needs, including

meeting with L.’s school when he was not placed in a correct classroom. L. was also

improving medically. He had attended a revision of his stents and continued to be

monitored by a cardiologist. In addition, L. participated in all of his caregivers’ family’s

activities. He enjoyed playing outside and in the park. Mrs. M., however, emphasized

that L. required constant supervision and he did not understand the concept of danger

while he was out in the community. As a result, Mrs. M. constantly made sure L.

remained close and safe at all times.

       Mother’s participation in her visits with L. remained relatively consistent. She

cancelled visits on average once a month. Mother’s visits were appropriate; she played

with L. during her visits and there were no reported concerns. But Mother was upset L.

called Mrs. M. “ ‘ma-ma.’ ”




                                                8
      On November 14, 2018, the juvenile court ordered legal guardianship for L. with

Mr. and Mrs. M. Mother was provided with weekly supervised visits.

      Ten months later, on September 11, 2019, Mrs. M. filed a section 388 petition for

modification seeking to adopt L. CFS recommended to grant the petition due to a strong

mutual attachment between L. and Mr. and Mrs. M. L. was placed in Mr. and Mrs. M.’s

home on September 13, 2017, when he was four years old. Over the years, Mr. and Mrs.

M. had developed a strong attachment to L., who was six years old at the time, and were

willing to provide him with a stable and secure home. Mr. and Mrs. M. had met all of

L.’s needs over the years and desired to provide “a more stable and permanent home . . . a

child deserve[s].” L. also had developed a strong bond to Mr. and Mrs. M. and had

integrated into the family and been received as a family member.

      On November 7, 2019, the juvenile court granted the section 388 petition and set a

section 366.26 selection and implementation hearing.

      L. continued to receive medical treatment and underwent a heart surgery in

November 2019 and March 2020. Mother continued to receive weekly supervised visits

at a neutral location. During the months of quarantine, Mother received weekly

supervised phone calls with L. which lasted between 40 minutes to one hour. Mother

usually could determine when L. lost focus and would end the call.

      By January 4, 2021, CFS recommended to terminate parental rights and free L. for

adoption by Mr. and Mrs. M. CFS opined L. was adoptable. L. had developmental

delays for which he received therapy five times a week for four hours a day. Mr. and



                                            9
Mrs. M. believed L. was very bright, communicative with a good sense of humor, and

had an excellent memory. When first presented to a stranger, L. appeared shy, but

became friendly and engaging with time. L. exhibited a healthy bond to his caregivers.

He called for his caregivers when he needed or wanted them and showed appropriate

affection. Mrs. M. admitted that she was initially hesitant to adopt L. due to being scared

about his heart condition, but over the years, she understood L. and all his needs.

       Mother continued to participate in supervised weekly phone calls with L. Her

communication with L. was appropriate, and she inquired of L.’s daily activities and

plans for the holidays. When L. would lose focus, the phone call would end. Mother

generally ended the phone calls by saying she loved L. In response, L. customarily

replied, “ ‘I love you more[,] bye.’ ”

       The contested section 366.26 hearing was held on January 4, 2021. Mother

testified that L. was removed at the age of two and a half years and that since then she

had consistently visited L. once a week with the exception being when L. was under legal

guardianship. During the visits, Mother played with L., read, learned, roamed around the

house, and participated in outdoor activities. Mother claimed that she attended “[e]very

doctor[’s] appointment . . . not in conflict with [her] job,” and that L. was excited to see

her and wanted to talk and know everything. She also stated that L. called her either

“Mom” or “Mama” and that he told her he loved her. Mother acknowledged that she had

never participated in any educational decisions for L. She believed L. enjoyed the visits




                                             10
with her but admitted L. did not seek comfort from her on an occasion when he was

upset.

         The court found Mother met the first prong of the parental bond exception of

maintaining regular visits and contacts with L. However, the court noted that L. had been

removed from Mother’s care for four and a half years and “the day-to-day parenting of

[L.] [had] been taking place by the other people for the vast majority of his life, and

certainly for the last three years.” Balancing between the bond and the child’s need for

permanency, the court found that the benefit “[the] adoption will provide for [L.]

outweighs the severing of the parental bond.” Accordingly, the court terminated parental

rights and freed the child for adoption. Mother timely appealed.

                                       DISCUSSION

         Mother’s sole argument on appeal is that the juvenile court erroneously found that

the beneficial parental relationship exception did not apply. We disagree.

         The Legislature prefers adoption where possible. (In re L.Y.L. (2002) 101

Cal.App.4th 942, 947.) Once the juvenile court finds a child is adoptable, the parent

bears the burden of proving one of the exceptions to terminating parental rights exists.

(In re Lorenzo C. (1997) 54 Cal.App.4th 1330, 1343.) “[I]t is only in an extraordinary

case that preservation of the parent’s rights will prevail over the Legislature’s preference

for adoptive placement.” (In re Jasmine D. (2000) 78 Cal.App.4th 1339, 1350.)

         The parental benefit or beneficial relationship exception has two prongs. First, the

parent must show that he or she has “maintained regular visitation and contact with the



                                              11
minor.’ ” (In re Derek W. (1999) 73 Cal.App.4th 823, 826.) Second, the parent must

show that his or her relationship with the child “promotes the well-being of the child to

such a degree as to outweigh the well-being the child would gain in a permanent home

with new, adoptive parents.” (In re Autumn H. (1994) 27 Cal.App.4th 567, 575 (Autumn

H.).)

        “When applying the beneficial parent-child relationship exception, the court

balances the strength and quality of the parent-child relationship in a tenuous placement

against the security and sense of belonging that a stable family would confer on the child.

If severing the existing parental relationship would deprive the child of ‘a substantial,

positive emotional attachment such that the child would be greatly harmed, the

preference for adoption is overcome and the natural parent’s rights are not terminated.”

(In re B.D. (2008) 159 Cal.App.4th 1218, 1234-1235.)

        “We apply the substantial evidence standard of review to the factual issue of the

existence of a beneficial parental relationship, and the abuse of discretion standard to the

determination of whether there is a compelling reason for finding that termination would

be detrimental to the child.” (In re Anthony B. (2015) 239 Cal.App.4th 389, 395

(Anthony B.); accord, In re E.T. (2018) 31 Cal.App.5th 68, 76 (E.T.).)

        The juvenile court found that Mother maintained regular visitation and contact

with L. Mother thus satisfied the first prong of the beneficial relationship exception.

But, Mother provides no specific argument on the second prong. She does not explain

why terminating her parental rights to L. would “greatly harm” the child. Mother



                                             12
likewise provides no argument as to why her relationship with L. is “so significant and

compelling . . . that the benefit of preserving it outweighed the stability and benefits of

adoption.” (Anthony B., supra, 239 Cal.App.4th at p. 396.)

       “The juvenile court’s orders are ‘presumed to be correct, and it is [an] appellant’s

burden to affirmatively show error.’ ” (In re J.F. (2019) 39 Cal.App.5th 70, 79.)

Because Mother does not explain why she satisfied the second prong of the beneficial

relationship exception, besides stating the mutual love between them and noting the

positive visits she had with L., she has failed to show the juvenile court erroneously

found that the exception did not apply. And because her only argument on appeal is that

the juvenile court erroneously failed to apply the beneficial relationship exception, she

has “not met [her] burden of demonstrating reversible error through reasoned argument.”

(Id. at pp. 79-80.) We therefore “deem [her] challenge to the order terminating [her]

parental rights to be waived.” (Ibid.; see In re S.R. (2020) 48 Cal.App.5th 204, 206, fn. 1

[declining to address argument that appellant failed to properly brief].)

       In any event, Mother’s challenge to the order terminating her parental rights fails

on the merits. The juvenile court did not abuse its discretion in finding that there was no

“compelling reason for finding that termination [of parental rights] would be detrimental

to the child. [Citations.]” (Anthony B., supra, 239 Cal.App.4th at p. 395.)

       Mother contends she had a parental relationship with L. However, even if she did,

nothing in the record suggests that “terminating [her] familial relationship would cause

[the child] great harm.” (E.T., supra, 31 Cal.App.5th at p. 77.) There is no evidence that



                                             13
Mother occupied a “meaningful and significant parental role.” (In re Andrea R. (1999)

75 Cal.App.4th 1093, 1109.)

       L. was initially removed from Mother’s custody in April 2015 when he was only

18 months old and placed in a medically fragile foster care facility. After Mother

successfully completed reunification services, L. was returned to Mother’s care under

family maintenance services in October 2015. However, two months later, L. was again

removed from Mother’s custody after he suffered a non-accidental head injury in

December 2015. For over five years, L. resided with someone other than Mother. And,

for the last three and a half years, L. resided with his prospective adoptive parents, Mr.

and Mrs. M. L. is safe and well-cared for in his prospective adoptive home. L. is bonded

with Mr. and Mrs. M., who are committed to adopting him and providing him with a

permanent, safe, and stable home. For over three years, Mr. and Mrs. M. provided all

L.’s needs, including his medical, developmental, emotional, and educational needs.

       The juvenile court reasonably found that Mother’s frequent contact with L. was

not sufficient to establish a beneficial parental relationship exception. (In re Marcelo B.

(2012) 209 Cal.App.4th 635, 644-645; In re K.P. (2012) 203 Cal.App.4th 614, 621-622.)

Although Mother regularly visited L. and maintained a relationship with him, Mother’s

relationship with L. during the dependency proceedings was that of a friendly visitor,

rather than that of a parent. They had fun, enjoyable visits together, and L. called Mother

“mom” and told her he loved her. However, Mother did not hold a parental role,




                                             14
disciplining L., protecting L., and providing for his everyday needs. Mother had not

lived with L. for over five years, and her visits had remained short and supervised.

       The juvenile court thus reasonably found that the benefit L. would derive from a

parental relationship with Mother does not “outweigh the well-being [he] would gain in a

permanent home with new, adoptive parents.” (Autumn H., supra, 27 Cal.App.4th at

p. 575.) Mother failed to show anything more than that she had frequent contact with the

child that raised no concerns. But, a loving and friendly relationship is “ ‘not enough to

outweigh the sense of security and belonging an adoptive home would provide.’ ” (In re

Jason J. (2009) 175 Cal.App.4th 922, 938.) The juvenile court thus did not abuse its

discretion in finding that the benefits of adoption outweighed the benefits of continuing

Mother’s relationship with the child. We therefore conclude the juvenile court properly

terminated Mother’s parental rights to L. and freed him for adoption.



                                     DISPOSITION

       The order terminating parental rights to L. is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  MILLER
                                                                                             J.
We concur:

RAMIREZ
                        P. J.

McKINSTER
                           J.



                                            15